Name: Council Regulation (EEC) No 3797/91 of 19 December 1991 amending Regulation (EEC) No 3493/90 laying down general rules for the grant of premiums to sheepmeat and goatmeat producers
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31991R3797Council Regulation (EEC) No 3797/91 of 19 December 1991 amending Regulation (EEC) No 3493/90 laying down general rules for the grant of premiums to sheepmeat and goatmeat producers Official Journal L 357 , 28/12/1991 P. 0002 - 0002 Finnish special edition: Chapter 3 Volume 39 P. 0248 Swedish special edition: Chapter 3 Volume 39 P. 0248 COUNCIL REGULATION (EEC) No 3797/91 of 19 December 1991 amending Regulation (EEC) No 3493/90 laying down general rules for the grant of premiums to sheepmeat and goatmeat producersTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EEC) No 1741/91 (2), and in particular Article 5 (8) thereof, Having regard to the proposal from the Commission (3), Whereas the concepts of 'eligible ewe' and 'eligible she-goat' as laid down in Regulation (EEC) No 872/84 (4), as last amended by Regulation (EEC) No 1970/87 (5), must be redefined because of the monitoring difficulties they entail; whereas, given the administrative difficulties associated with the elaboration of new definitions, Regulation (EEC) No 3493/90 (6) provided that they should be maintained for the 1991 marketing year; whereas, since the difficulties continue to exist, it is appropriate that the said definitions be maintained for the 1992 marketing year as well; Whereas Regulation (EEC) No 3493/90 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 5 of Regulation (EEC) No 3493/90 is hereby amended as follows: - in the first paragraph the words '1991 marketing year' shall be replaced by '1992 marketing year', - the second paragraph shall be deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1991. For the Council The President P. DANKERT (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 41. (3) OJ No C 303, 22. 11. 1991, p. 39. (4) OJ No L 90, 1. 4. 1984, p. 40. (5) OJ No L 184, 3. 7. 1987, p. 23. (6) OJ No L 337, 4. 12. 1990, p. 7.